DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/13/22.
Applicant’s election without traverse of Group I in the reply filed on 01/13/22 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/22.
The reply filed 01/13/22 affects the application 16/918,104 as follows:
1.      Claims 1-9, 11, 12, the invention of Group I are prosecuted by the examiner. 
Claim 10 is withdrawn.  
2.     The responsive is contained herein below.
Claims 1-12 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 11, 12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “the method comprising using saccharide building blocks A, B, and C, and constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between saccharide n,-N-Y1Y2 or -(CH2)n-N-Y1Y2(linker) is not given or recited. Also, it is unclear or unknown what the term “(linker)” in parenthesis in the “-(CH2)n-N-Y1Y2(linker)” is meant to represent, especially since the valence of the nitrogen atom (N) is chemically satisfied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Britton et al. (Carbohydrate Research 340 (2005) 1605–1611; of record) in view of Baumann et al. (Eur. J. Org. Chem. 2018, 3803–3815).
Claim 1 is drawn to a method for synthesizing an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks A, B, and C, and constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between saccharide building blocks; wherein the saccharide building blocks A, B, and C are compounds represented by given structural formulae II and III, respectively; wherein LG is a leaving group for glycosylation, comprising trichloroacetylimino and p-methylphenylthio; a n,-N-Y1Y2 or -(CH2)n-N-Y1Y2(linker), Y1 is hydrogen or alkoxy, and Y2 is hydrogen or alkoxycarbonyl; wherein R1, R2, R3, R4, R5, and R6 each are hydrogen or an ether group; and wherein R7 is hydrogen or an acyl group.
Britton et al. disclose a lipopolysaccharide (LPS) structure produced by H. pylori serotype O2 that differed markedly from the typical H. pylori ‘Lewis O-chain’ structures, in that its main component was an elongated PS composed of alternating 2-, and 3-monosubstituted α-D-Glcp residues [→2)-α-D-Glcp-(1→3)-α-D-Glcp-(1→]n (see abstract; see also page 1610, Figure 5). Also, Britton et al. disclose that although, there are no studies about the incidence of H. pylori serotype O2 strains, their structural studies have revealed that serotype O2 possessed a distinct and serospecific O-chain PS and therefore should be included in a H. pylori carbohydrate-based vaccine (see page 1611, left col., next to last paragraph). In addition, Britton et al. disclose that with the objective of developing a multivalent LPS H. pylori vaccine, which would comprise of important antigens of all known serotypes, we are engaged in studying the LPS structures of H. pylori (see page 1606, left col., 2nd paragraph).
The difference between Applicant’s claimed method and the method disclosed or suggested by Britton et al. is that Britton et al. do not disclose synthesizing an O-antigen oligosaccharide compound of the Helicobacter pylori serotype O2 (see page 1611, left col., next to last paragraph).
Baumann et al. disclose the synthesis of fluorinated Leishmania Cap Trisaccharides for diagnostic tool and vaccine development (see title and abstract). Furthermore, Baumann et al. disclose that the development of chemically modified analogs with improved antigenicity is an important step towards effective glycoconjugate vaccines (see abstract). Also, Baumann et al. disclose synthesizing epitope analogs (e.g.; trisaccharides) by a sequential [1+1+1] glycosylation 2)5-NH2) on the monosaccharide of the trisaccharide compounds is the same as the linker (R) (i.e.; when Y1 = Y2 = hydrogen, and n =5) on the monosaccharide building block B used in Applicant’s claimed method (see page 3804, Figure 1, trisaccharide compound 1 and the fluorinated trisaccharide compound 2-6). In addition, Baumann et al. disclose glycosyl donors with leaving groups (LG) for glycosylation, comprising trichloroacetylimino and p-methylphenylthio, respectively that react with a glycosyl acceptor (compound 15) that is used in the preparation of a disaccharide (see page 3805, right col., Table 1, compounds 7 and 13, respectively; see also compound 15, a glycosyl acceptor). Also, it should be noted that Baumann et al.’s compound 15 has a hydroxyl (OH) group in the position 4 and an Ac (acetyl group) in position 2 and linker L in position 1, and that the reaction of this acceptor with the glycosyl donors with the leaving groups (LG) for glycosylation that comprising trichloroacetylimino and p-methylphenylthio occurs at the hydroxy (OH) group in the position 4 to form a 1→4 glycosidic bond or linkage and thus the corresponding disaccharide (see page 3805, right col., Table 1, equation for the reaction of compounds 7 and 13 (the glycosyl donors), respectively, with compound 15, the glycosyl acceptor). 
Furthermore, Baumann et al. disclose that in the preparation of the trisaccharide by using the resulting disaccharide the Ac (acetyl group) in position 2 of the glycosyl acceptor is replaced with a hydroxyl which in turns reacts another glycosyl monosaccharide having a 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks as taught by Baumann et al. and which all are glucopyranosyl units in which a hydroxyl group is in position 2 such as in saccharide building blocks A and B, and also in which a hydroxyl or Ac group (which can be replaced by a hydroxyl) is in the position 3 of building block C and to react A and B to produce a disaccharide which in turn is reacted with C to produce a trisaccharide (and subsequently) even longer chain oligosaccharides) and thus constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between saccharide building blocks; wherein the saccharide building blocks A, B, and C are compounds represented by given structural formulae II and III, respectively; wherein LG is a leaving group for glycosylation, that comprises trichloroacetylimino and p-methylphenylthio; a linker that comprises -(CH2)5-NH2 or -(CH2)5-NBn(Cbz), especially since Britton et al. disclose that the main component was an elongated PS composed of alternating 2-, and 3-monosubstituted α-D-Glcp residues [→2)-α-D-Glcp-(1→3)-α-D-Glcp-(1→]n, and in order to use or incorporate it in serospecific O-chain PS to be used in the development of H. pylori carbohydrate-based vaccines that such as those that comprise of important antigens of all known serotypes.
One having ordinary skill in the art would have been motivated, to prepare an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks as taught by Baumann et al. and which all are glucopyranosyl units in which a hydroxyl group is in position 2 such as in saccharide building blocks A and B, 2)5-NH2 or -(CH2)5-NBn(Cbz), especially since Britton et al. disclose that the main component was an elongated PS composed of alternating 2-, and 3-monosubstituted α-D-Glcp residues [→2)-α-D-Glcp-(1→3)-α-D-Glcp-(1→]n, and in order to use or incorporate it in serospecific O-chain PS to be used in the development of H. pylori carbohydrate-based vaccines that such as those that comprise of important antigens of all known serotypes.
It should be noted that it is obvious to use a mixed solvent of dichloromethane and ether as taught by Baumann et al. and to use dichloromethane and ether in different ratios such as to optimize the amount or yield of the product produced. Also, it should be noted that a skilled artisan would be motivated to make adjustments to secondary reaction parameters like the weight ratios or molar ratios of the reagents, reactants or solvents so as to optimize the reaction conditions.  Also, it is obvious to use an additive such as a cosolvent as taught by Baumann et al. furthermore, it is obvious to produce a compounds of Formula IV and VII based on the teachings of Britton et al. and Baumann et al., as set forth above. In addition, it is obvious to prepare a glyco-protein conjugate by linking arm in the O-antigen oligosaccharide compound to a protein, especially since Baumann et al. disclose or suggest that glycoconjugate vaccines can be prepared and that the amine linker attached to the reducing ends should allow them to be used directly in .

Claims 5, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Britton et al. and Baumann et al. as applied in claim 1 above, and further in view of Boltje et al. (Nature Chemistry | VOL 1 | NOVEMBER 2009, pages 611-622).
Claim 5 is drawn to The method according to claim 2, wherein construction of the 1,3-α-cis-glycosidic bond further requires introduction of thiophene as an additive.
Boltje et al. disclose that TMSOTf-promoted glycosylations of 2‑azido‑2-deoxy-glucosyl trichloroacetimidates provide excellent α‑anomeric selectivities when performed at a relatively high reaction temperature in the presence of PhSEt or thiophene (see page 617, right col., 3rd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks as taught by Baumann et al. and which all are glucopyranosyl units in which a hydroxyl group is in position 2 such as in saccharide building blocks A and B, and also in which a hydroxyl or Ac group (which can be replaced by a hydroxyl) is in the position 3 of building block C and to react A and B to produce a disaccharide which in turn is reacted with C to produce a trisaccharide (and subsequently) even longer chain oligosaccharides) and thus constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between saccharide building blocks; wherein the 2)5-NH2 or -(CH2)5-NBn(Cbz), especially since Britton et al. disclose that the main component was an elongated PS composed of alternating 2-, and 3-monosubstituted α-D-Glcp residues [→2)-α-D-Glcp-(1→3)-α-D-Glcp-(1→]n, and in order to use or incorporate it in serospecific O-chain PS to be used in the development of H. pylori carbohydrate-based vaccines that such as those that comprise of important antigens of all known serotypes; and to also include the additive thiophene in the glycosylation reactions since Boltje et al. disclose or suggest that excellent α‑anomeric selectivities are produced during a glycosylation reaction performed at a relatively high reaction temperature in the presence of thiophene.
One having ordinary skill in the art would have been motivated, to prepare an O-antigen oligosaccharide compound of Helicobacter pylori serotype O2, wherein the method comprising using saccharide building blocks as taught by Baumann et al. and which all are glucopyranosyl units in which a hydroxyl group is in position 2 such as in saccharide building blocks A and B, and also in which a hydroxyl or Ac group (which can be replaced by a hydroxyl) is in the position 3 of building block C and to react A and B to produce a disaccharide which in turn is reacted with C to produce a trisaccharide (and subsequently) even longer chain oligosaccharides) and thus constructing a 1,2-α-cis-glycosidic bond and a 1,3-α-cis-glycosidic bond between saccharide building blocks; wherein the saccharide building blocks A, B, and C are compounds represented by given structural formulae II and III, respectively; wherein LG is a leaving group for glycosylation, that comprises trichloroacetylimino and p-methylphenylthio; a linker that comprises -(CH2)5-NH2 or -(CH2)5-NBn(Cbz), especially since Britton et al. disclose that the n, and in order to use or incorporate it in serospecific O-chain PS to be used in the development of H. pylori carbohydrate-based vaccines that such as those that comprise of important antigens of all known serotypes; and to also include the additive thiophene in the glycosylation reactions since Boltje et al. disclose or suggest that excellent α‑anomeric selectivities are produced during a glycosylation reaction performed at a relatively high reaction temperature in the presence of thiophene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623